Case: 15-10737      Document: 00513366771         Page: 1    Date Filed: 02/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 15-10737                               FILED
                                                                          February 3, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk

                                                 Plaintiff-Appellee

v.

JOSEPH WILLIAM WOLFE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:08-CR-62-1


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       Joseph William Wolfe, federal prisoner # 37730-177, moves for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his motion for
review of his sentence pursuant to 18 U.S.C. § 3742(a)(1), alleging that he was
eligible for sentencing without regard to the applicable statutory minimum
sentence. He also seeks to proceed IFP on appeal from the dismissal of his
motion “to request a writ to vacate” his federal conviction and sentence, which
he claimed resulted from fraud and errors of a constitutional dimension.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10737    Document: 00513366771    Page: 2   Date Filed: 02/03/2016


                                No. 15-10737

      There are no nonfrivolous appellate issues because the district court
correctly concluded that it lacked jurisdiction to entertain Wolfe’s motions.
This appeal therefore is from the denial of “meaningless, unauthorized
motion[s].” United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Wolfe has
failed to show that his appeal involves “legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks omitted). Accordingly, the motion for leave to
proceed IFP on appeal is DENIED, see id., and the appeal is DISMISSED as
frivolous. See 5TH CIR. R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). Wolfe’s motion for the appointment of counsel and his motion for
relief from a void federal judgment also are DENIED.




                                      2